UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
Elisabeth A. Shumaker                                                          Chris Wolpert
Clerk of Court                          April 13, 2018                    Chief Deputy Clerk




Roman Santistevan
FCI - Florence
P.O. Box 6000
Florence, CO 81226
#35360-013
RE:       17-1132, United States v. Santistevan, et al
          Dist/Ag docket: 1:16-CV-01685-REB, 1:07-CR-00435-REB

Dear Appellant:

Enclosed is a copy the court's final order issued today in this matter.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       Gregory Allen Holloway
          Judith Smith



EAS/lab